PER CURIAM: *
Appealing the judgment in a criminal case, Jose Armando Paz-Cruz raises' an argument that is foreclosed by United States v. Rodriguez, 711 F.3d 541, 562-63 (5th Cir. 2013) (en banc), in which we held that the generic, contemporary definition of sexual abuse of a minor does not require the age of consent to be below 17 years *92old. Accordingly, the motion for summary disposition is GRANTED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should' not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.